United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3728
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Arkansas.
Uriel Lira-Perez, also known            *
as Uriel Lira-Perz,                     *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: June 18, 2012
                                Filed: June 28, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       After Uriel Lira-Perez pleaded guilty to conspiring to distribute more than 50
grams of a methamphetamine mixture, the district court1 sentenced him to 108 months
in prison and four years of supervised release. On appeal, Lira-Perez’s counsel has
filed a brief under Anders v. California, 386 U.S. 738 (1967), seeking leave to
withdraw. Lira-Perez has filed a pro se supplemental brief.



      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
       After careful review, we conclude that the sentence imposed by the district
court, which was at the bottom of the Guidelines range, was not unreasonable. See
Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc). As to the pro se arguments, the plea-hearing
record flatly contradicts Lira-Perez’s assertion that the district court failed to advise
him of the trial rights that he was waiving by pleading guilty, and we reject as legally
unsupported Lira-Perez’s contention that the drug-trafficking statutes under which
he was charged were rendered unconstitutional by Apprendi v. New Jersey, 530 U.S.
466 (2000).

       Finally, after reviewing the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel
leave to withdraw, and we affirm the judgment of the district court.
                         ______________________________




                                           -2-